Citation Nr: 1430473	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to February 19, 2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from April 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO, inter alia, denied a rating in excess of 50 percent for PTSD.  In March 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

The RO assigned a 100 percent temporary total rating (TTR) for PTSD for the period from February 19, 2008 through March 31, 2008, on the basis of hospitalization (as reflected in a March 2008 rating decision), and assigned a 70 percent rating from April 1, 2008 (as reflected in a March 2009 rating decision).  The Board also observes that in a September 2009 rating decision, the RO granted a total rating due to individual unemployability (TDIU), effective April 1, 2008.  Inasmuch as a higher rating is available for the Veteran's PTSD both before and after award of a TTR, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as encompassing both matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In his substantive appeal, the Veteran requested a Board hearing at the RO. However, in correspondence received in November 2009, the Veteran withdrew his request for a Board hearing.  

In March 2012, the Board denied the claims on appeal.  The Veteran appealed the March 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted a Joint Motion for Remand (JMR) filed by representatives for the parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.  

In August 2013, in accordance with the JMR, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a November 2013 supplemental SOC (SSOC)) and returned these mmatters  to the Board for further consideration.

This appeal was processed using the Veterans Benefit Management System  (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Further, the Board recognizes that additional documents are being scanned into VBMS at this time; however, in light of the need to remand these matters for further development, the agency of original jurisdiction (AOJ)  will have the opportunity to consider these documents in conjunction with the appeal on remand.  Moreover, the Veteran also has paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals that they are duplicative of the evidence in the VBMS file.

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, in his part, is required.

As a final preliminary matter, the Board notes that in its April 2014 brief, the Veteran's representative raised the issues of entitlement to a TTR for the periods when the Veteran received inpatient treatment for his PTSD from January to February 2010 and from February to April 2011 as well as any other periods of inpatient treatment that lasted at least 21 days at the Salem, Virginia VA Medical Center (VAMC).  It does not appear that these claims have yet been addressed by the AOJ.  As such, these matters are not properly before the Board, and are thus referred to the AOJ for appropriate action.  



REMAND

Unfortunately the Board finds that further AOJ action in this  appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

In the prior October 2013 remand, the Board directed the AOJ to obtain VA treatment records from the VA Medical Center (VAMC) in Charleston, South Carolina from October 2009 to the present.  Additional VA treatment records dated to September 2013 that were obtained,  reveal that, during the periods from January 2010 to February 2010, and from February 2011 to April 2011, the Veteran received inpatient treatment for his PTSD at the VAMC in Salem, Virginia.   Nevertheless, as pointed out in the April 2014 brief submitted by the Veteran's representative, it does not appear that any records from this VAMC have been associated with the record.  

Thus, it appears that there are relevant VA treatment records outstanding.  Also, it appears that the Veteran receives continuing treatment for his PTSD at the VAMC in Charleston, South Carolina. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain from the Salem and Charleston VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran (to include records dated since September 2013 from the Charleston VAMC), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, in its prior remand, the Board directed the AOJ to afford the Veteran a VA examination to assess  the severity of his service-connected PTSD and obtain an opinion on at what point up to one year prior to the date of claim for increase filed on August 31, 2007, the Veteran's PTSD had increased in severity, to include rendering him unemployable.  A review of the record shows that the Veteran was scheduled for a VA examination in November 2013; however, he failed to report.  Nevertheless, a copy of notice of this examination has not been associated with the record as directed in the Board's prior remand.  Moreover, a January 2014 report of a phone conversation noted that the Veteran requested that the VA examination be rescheduled.  Although it is unclear whether there was good cause for the Veteran to not appear at the November 2013 examination, because it is s unclear whether he received adequate notice of the examination and in light of the need to remand for additional VA treatment records, the Board finds that the Veteran should be afforded a new VA examination to ensure that the record reflects sufficient finding to evaluate the severity of the Veteran's service-connected PTSD at all points pertinent to this appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist (or psychiatrist or psychologist contracted by VA).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for increase.  See 38 C.F.R.  § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

While the matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has  a full one-year period for response.  See 38 U.S.C.A.  § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Notably, VA treatment records indicate that the Veteran was receiving private treatment during the period from April 2011 to June 2013.  Thus, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization for the AOJ to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of whether any, or any further staged rating of the disability is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Salem and Charleston VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran (to include records dated since September 2013 from the Charleston VAMC)., .  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private  records-to include for the period from April 2011 to June 2013.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo mental disorders examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA). 

The entire electronic record, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; delusions and/or hallucinations; and the level of social and occupational impairment. 

The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should also address whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point since one year prior to the date of claim for an increased rating, August 31, 2007, and, if so, the approximate date(s) of any such change(s).  The examiner should further indicate the approximate date upon which the Veteran's PTSD rendered him unemployable.

The examiner must provide all examination findings, along with the complete rationale for the conclusions reached.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increased ratings, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority (to include consideration of whether any, or any further, staged rating of the disability is appropriate.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


